Citation Nr: 0502990	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-07 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the request for waiver of overpayment of pension in 
the amount of $19,947.00 has been timely filed.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal,  Senior Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision of the Committee on 
Waivers and Compromises (Committee) which determined that the 
veteran did not file a timely request for a waiver of 
recovery of an overpayment of pension benefits in a 
calculated amount of $19,947.00.  A hearing was held before 
the undersigned Veterans Law Judge at the RO (i.e. a Travel 
Board hearing) in May 2003.  In November 2003, the Board 
remanded the claim to the RO so that further development 
could be completed. 


FINDINGS OF FACT

1.  In a letter dated on December 3, 1999, the veteran was 
notified of an overpayment of pension benefits in the amount 
of $19,947.00, of the right to request waiver of recovery of 
the overpayment, and of the 180 day time limit to request 
waiver.  The letter was sent to his last known address of 
record at the time, and was not returned as undeliverable.

2.  In April 2002, the RO received the veteran's request for 
a waiver of overpayment.

3.  The evidence of record does not demonstrate that the 
veteran submitted a request for waiver of recovery of the 
overpayment of improved pension benefits within 180 days from 
December 3, 1999.


 



CONCLUSION OF LAW

The veteran did not file a timely claim for waiver of 
recovery of an overpayment of  pension benefits in the 
calculated amount of $19,947.  38 U.S.C.A. § 5302(a) (West 
1991 & Supp. 2003); 38 C.F.R. §§ 1.911, 1.963 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has submitted a timely claim for waiver of 
recovery of an overpayment of pension benefits in the amount 
of $19,947.00.

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered if it is made within 
180 days following the date of a notice of indebtedness 
issued on or after April 1, 1983, by the VA to the debtor.  
38 C.F.R. § 1.963(b) (2004).  The 180 day period may be 
extended if the individual requesting waiver demonstrates to 
the Chairperson of the Committee on Waivers and Compromises 
that, as a result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b) (2004).  See also 38 
U.S.C.A. § 5302(a) (West 1991 & Supp. 2003).

The evidence in this case shows that the veteran was in 
receipt of pension benefits.  In August 1999, the RO proposed 
to terminate this pension effective in January 1, 1996, based 
on the discovery of additional income earned by the veteran's 
spouse.  In October 1999, the veteran was informed that his 
pension benefits were terminated effective from January 1, 
1996, and that such termination may create an overpayment.

On December 3, 1999, the VA Debt Management Center in St. 
Paul, Minnesota sent the veteran a letter notifying him of 
the overpayment and of his right to request waiver of 
recovery of the overpayment (including the 180 day time limit 
for such a request).  That letter was mailed to the veteran 
at his address of record at that time. The letter was not 
returned as undeliverable.  In May 2002 memorandum, the RO's 
Chief of Operations certified that this letter was not 
returned due to an incorrect address.  In addition to the 
December 1999 notification, the RO has indicated that it sent 
the veteran numerous letters in 2000 which informed the 
veteran of the overpayment.

When VA has determined that a debt exists by reason of an 
administrative decision or by operation of law, VA shall 
promptly demand, in writing, payment of the debt. Further, VA 
shall notify the debtor of his or her rights and remedies in 
connection with the debt and the consequences of failure to 
cooperate with collection efforts. 38 C.F.R. § 1.911(b) 
(2004).  Notification is sufficient when sent by ordinary 
mail directed to the debtor's last known address and not 
returned as undeliverable by postal authorities.  38 C.F.R. § 
1.911(e) (2004).

The Board observes that the RO did not receive a claim for a 
waiver of the overpayment until April 2002, significantly 
more than 180 days from the December 1999 notice of the 
overpayment. 

At a May 2003 Board hearing, the veteran testified that he 
never received notice of the overpayment in December 1999.  
He speculates that the notification letter may have been 
stolen.  He explained, during the course of his hearing and 
in other statements received at the RO, that his community 
has experienced mail delivery problems including misdelivered 
and stolen mail.  Evidence on file includes statements from 
various individuals, received in 2003, which reflect that 
they, too, have had problems with mail delivery.  (It is not 
clear where these individuals reside in relation to the 
veteran; however, the veteran has indicated that they are his 
neighbors.)  In addition, there is a newspaper article on 
file which indicates that there was an incident involving 
stolen mail on Stagecoach Drive in Tyler, Texas. 

"Principles of administrative regularity dictate a 
presumption that government officials 'have properly 
discharged their official duties.'"  Saylock v. Derwinski, 3 
Vet. App. 394, 395 (1992); Ashley v. Derwinski, 2 Vet. App. 
307, 308-09 (1992) (quoting United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  In the absence 
of the submission of "clear evidence to the contrary," the 
presumption cannot be rebutted.  Id.  

The veteran's allegations of misdelivered and stolen mail are 
fully acknowledged.  There is no clear and convincing 
evidence, however, to rebut the presumption that the December 
1999 notification letter was properly delivered by the U.S. 
Postal Service.  There is simply no corroborative evidence 
establishing that there were incidents of stolen mail in 
Henderson, Texas in December 1999, where the veteran resided 
and the time frame in which the RO sent the notification 
letter regarding the overpayment.  It is noted that the 
newspaper article which was submitted by the veteran regards 
stolen mail in Tyler, Texas, not Henderson, Texas.  Further, 
with regard to the statements from the veteran's neighbors, 
which were submitted in 2003, none indicate that there were 
incidents of stolen mail in December 1999.  Notably, in a May 
2002 statement the RO's Chief of Operations Operations 
certified that the veteran's notification letter was not 
returned due to an incorrect address.  The Board therefore 
concludes that the record shows that the veteran was properly 
apprised of the overpayment.  

In sum, the Board observes that the notification of the debt 
was sent to the veteran's last known address of record at the 
time, was not returned as undeliverable, and a request for a 
waiver of recovery of the overpayment was not received within 
the 180-time limit set out in the regulation.  Moreover, 
there is no evidence showing that the criteria for an 
extension of this time period have been met.  See 38 C.F.R. 
§§ 1.911, 1.963 (2004).  Under these circumstances, the Board 
has no jurisdiction to consider the veteran's request for a 
waiver of recovery of the overpayment in the amount of 
$19,947.00, and the appeal must be denied.

As a final note, the Board points out that in Barger v. 
Principi, 16 Vet. App. 132 (2002), the Court held that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims, to specifically include claims regarding 
the timeliness of requests for waiver of recovery (the Court 
pointed out that the statute at issue in such cases is found 
in Chapter 53, Title 38, United States Code, and that the 
provisions of the VCAA are relevant to a different Chapter 
(i.e. Chapter 51)).  Therefore, the VCAA is not for 
application in this matter.


ORDER

The claim for waiver of recovery of an overpayment of 
improved pension benefits in the amount calculated as 
$19,947.00 was not timely filed and the appeal is denied.



	                        
____________________________________________
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


